DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 11,294,247. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims limitations are correlated as indicated in the table below.

Instant application
US 11,294,247
Claim 1: A display device comprising:
Claim 1: A display device comprising:
a plurality of pixel circuits including a first pixel circuit;
 pixel circuits disposed to be apart from the peripheral circuit in a plan view and to be electrically connected to the peripheral circuit; a first pixel electrode disposed to overlap one of the pixel circuit in a plan view and to be electrically connected to the pixel circuit; 
a first pixel electrode disposed to overlap one of the pixel circuits in a plan view;
a first pixel electrode disposed to overlap one of the pixel circuit in a plan view and to be electrically connected to the pixel circuit; 
a second pixel electrode disposed so as not to overlap any of those pixel circuits in the plan view;
a second pixel electrode disposed so as not to overlap any of those pixel circuits in a plan view,
a connecting line electrically connecting the second pixel electrode and the first pixel circuit.
a connecting line disposed between the pixel circuit and the first pixel electrode and between the peripheral circuit and the second pixel electrode, the connecting line electrically connecting the first pixel electrode and the second pixel electrode.
Claim 2: wherein a distance between the first pixel circuit and the second pixel electrode is longer than a distance between each adjacent pixel circuits in the plan view.
NA-see below rejection
Claim 3: a first insulating film disposed between the first pixel circuit and the connecting line; a second insulating film disposed between the connecting line and the first pixel electrode and between the connecting line and the second pixel electrode
Claim 3: a first insulating film disposed between the peripheral circuit and the connecting line and between the pixel circuit and the connecting line; a second insulating film disposed between the connecting line and the first pixel electrode and between the connecting line and the second pixel electrode;


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,294,247in view of Yoshii (US 2010/0079691 A1).
In regard to claim 2, US 11,294,247, fails to claim  “wherein a distance between the first pixel circuit and the second pixel electrode is longer than a distance between each adjacent pixel circuits in the plan view.”
However, Yoshii discloses
wherein a distance between the first pixel circuit and the second pixel electrode is longer than a distance between each adjacent pixel circuits in the plan view (see e.g. Figure 5 and note that the peripheral circuits are located within region 10c while the first pixel electrode is in region 10a or 10b, thus satisfying the limitation).
Given the teachings of Yoshii, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of US 11,294,247 with wherein a distance between the first pixel circuit and the second pixel electrode is longer than a distance between each adjacent pixel circuits in the plan view.
Doing so would provide the circuits in the periphery of the display device
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 10,852,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are correlated as indicated in the table below.

Instant application
US 10,852,596
Claim 1: A display device comprising:
Claim 1: A display device comprising:
a plurality of pixel circuits including a first pixel circuit;
 pixel circuits disposed to be apart from the driver in a plan view and to be electrically connected to the driver;
a first pixel electrode disposed to overlap one of the pixel circuits in a plan view;
a first pixel electrode disposed to overlap one of the pixel circuit in a plan view and to be electrically connected to the pixel circuit;
a second pixel electrode disposed so as not to overlap any of those pixel circuits in the plan view;
a second pixel electrode disposed so as not to overlap any of those pixel circuits in a plan view,
a connecting line electrically connecting the second pixel electrode and the first pixel circuit.
a connecting line disposed between the pixel circuit and the first pixel electrode 
Claim 2: wherein a distance between the first pixel circuit and the second pixel electrode is longer than a distance between each adjacent pixel circuits in the plan view.
NA-see below rejection
Claim 3: a first insulating film disposed between the first pixel circuit and the connecting line; a second insulating film disposed between the connecting line and the first pixel electrode and between the connecting line and the second pixel electrode
Claim 3:  a first insulating film disposed between the driver and the connecting line and between the pixel circuit and the connecting line; a second insulating film disposed between the connecting line and the first pixel electrode and between the connecting line and the second pixel electrode; 


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,852,596 in view of Yoshii (US 2010/0079691 A1).
In regard to claim 2, US 10,852,596, fails to claim  “wherein a distance between the first pixel circuit and the second pixel electrode is longer than a distance between each adjacent pixel circuits in the plan view.”
However, Yoshii discloses
wherein a distance between the first pixel circuit and the second pixel electrode is longer than a distance between each adjacent pixel circuits in the plan view (see e.g. Figure 5 and note that the peripheral circuits are located within region 10c while the first pixel electrode is in region 10a or 10b, thus satisfying the limitation).
Given the teachings of Yoshii, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of US 10,852,596 with wherein a distance between the first pixel circuit and the second pixel electrode is longer than a distance between each adjacent pixel circuits in the plan view.
Doing so would provide the circuits in the periphery of the display device.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of copending Application No. 17/678132. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations are correlated as indicated in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Instant application
17/678132
Claim 1: A display device comprising:
Claim 1: A display device comprising:
a plurality of pixel circuits including a first pixel circuit;
a plurality of pixel circuits; 
a first pixel electrode disposed to overlap one of the pixel circuits in a plan view;
a second pixel electrode of the plurality of pixel electrodes disposed to overlap any of those pixel circuits in the plan view; 
a second pixel electrode disposed so as not to overlap any of those pixel circuits in the plan view;
 a first pixel electrode of the plurality of pixel electrodes disposed so as not o overlap any of those pixel circuits in a plan view;
a connecting line electrically connecting the second pixel electrode and the first pixel circuit.
a first connection line electrically connecting the first pixel circuit and the first pixel electrode to each other;  a second connection line electrically connecting the second pixel circuit and the second pixel electrode to each other,
Claim 2: wherein a distance between the first pixel circuit and the second pixel electrode is longer than a distance between each adjacent pixel circuits in the plan view.
Claim 4: wherein a distance between the first pixel circuit and the first pixel electrode is longer than a distance between each adjacent pixel electrodes of the plurality of pixel electrodes in the plan view.
Claim 3: a first insulating film disposed between the first pixel circuit and the connecting line; a second insulating film disposed between the connecting line and the first pixel electrode and between the connecting line and the second pixel electrode
NA-see below rejection


Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/678132 in view of Lin et al. (US 2015/0310801 A1).
In regard to claim 3, Claim 1 of 17/678132 fails to disclose
a first insulating film disposed between the first pixel circuit and the connecting line; a second insulating film disposed between the connecting line and the first pixel electrode and between the connecting line and the second pixel electrode.
However, Lin et al. discloses (see e.g. Figures 1-8):
a first insulating film 74 disposed between the first pixel circuit 18,20 and the connecting line 54; a second insulating film 64 disposed between the connecting line 54 and the first pixel electrode 22-2 and between the connecting line 54  and the second pixel electrode 22-1.
Given the teachings of Lin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claimed invention of 17/678132 with a first insulating film disposed between the first pixel circuit and the connecting line; a second insulating film disposed between the connecting line and the first pixel electrode and between the connecting line and the second pixel electrode.
Doing so would prevent unwanted electrical connection between electrode layers.

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshii (US 2010/0079691 A1).
In regard to claim 1, Yoshii discloses a display device comprising (see e.g. Figures 3-9): 
a plurality of pixel circuits including a first pixel circuit (see e.g. paragraph [0074] where it is noted that a plurality of peripheral circuits is included in the region 10c); 
a first pixel electrode 9c disposed to overlap one of the pixel circuits in a plan view (see e.g. paragraph [0074] where it is noted that a plurality of peripheral circuits is included in the region 10c);
a second pixel electrode 9a, 9b (i.e. in regions 10a, 10b) disposed so as not to overlap any of those pixel circuits in the plan view; and 
a connecting line electrically 210, 220 connecting the second pixel electrode 9a, 9b and the first pixel circuit.
In regard to claim 2, Yoshii discloses the limitations as applied to claim 1 above, and
wherein a distance between the first pixel circuit and the second pixel electrode is longer than a distance between each adjacent pixel circuits in the plan view (see e.g. Figure 5 and note that the peripheral circuits are located within region 10c while the first pixel electrode is in region 10a or 10b, thus satisfying the limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshii (US 2010/0079691 A1) in view of Lin et al. (US 2015/0310801 A1).
In regard to claim 3, Yoshii discloses the limitations as applied to claim 1 above, but fails to disclose
a first insulating film disposed between the first pixel circuit and the connecting line; a second insulating film disposed between the connecting line and the first pixel electrode and between the connecting line and the second pixel electrode.
However, Lin et al. discloses (see e.g. Figures 1-8):
a first insulating film 74 disposed between the first pixel circuit 18,20 and the connecting line 54; a second insulating film 64 disposed between the connecting line 54 and the first pixel electrode 22-2 and between the connecting line 54  and the second pixel electrode 22-1.
Given the teachings of Lin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Yoshii with a first insulating film disposed between the first pixel circuit and the connecting line; a second insulating film disposed between the connecting line and the first pixel electrode and between the connecting line and the second pixel electrode.
Doing so would prevent unwanted electrical connection between electrode layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871